DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  Claims are missing a period at the end of the claim.  
Claims 9-10 and 19-20 are objected to because of the following informalities:  
Claim 9 recites the limitation of “the requester’s client device” in line 4 of the claim.
Claim 10 recites the limitation of “the requester’s client device” in line 6 of the claim.
Claim 19 recites the limitation of “the requester’s client device” in line 6 of the claim.
Claim 20 recites the limitation of “the requester’s client device” in line 8 of the claim.
There is insufficient antecedent basis for these limitation in the claims.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation of “the current time” in line 7 of the claim.
Claim 8 recites the limitation of “the percentile” in line 9 of the claim.
Claim 18 recites the limitation of “the percentile” in line 11 of the claim.
 There is insufficient antecedent basis for these limitation in the claim.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 9, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pinel et al. (US 20200065840 A1) in view of Scellato et al. (US 20150230053 A1).
Regarding claim 1, Pinel teaches a method (method of Fig. 2), comprising: 
receiving an area of interest (AOI) selection, the selection indicating a geographic area (The crowdcasting program 122 receives a place of interest and a time at which a user wishes to visit the received place of interest, see [0046]; and for instance, the crowdcasting program 122 receives the beach as a place of interest and the fourth of July as a time, see [0047]); 
accessing an AOI device location data for the AOI (the crowdcasting program 122 measures user data corresponding to 200 users within the geofence of the beach, see [0031]), the AOI device location data indicating locations of one or more devices over time received within the AOI (the crowdcasting program 122 may be configured to identify and filter data from devices that remain within the place of interest for more than a threshold percentage X of time, see [0032]); 

determining a proximity zone for the AOI, the proximity zone being a superset of the AOI (For example, when geofences are directly adjacent or overlap, the crowdcasting program 122 may take into consideration locational business hours and attribute user data within overlapping regions to only those businesses that are open, see [0032]);
accessing a zone device location data for the proximity zone, the zone device location data indicating locations of one or more devices over time reported within the proximity zone (In furthering the previously drawn out example where the second-floor apartment complex sits on top of the first-floor restaurant, the crowdcasting program 122 may determine that user data of the computing device(s) 110 that are idle within the geofence of the two-story building after midnight are likely to correspond to sleeping users, and even more likely considering the first-floor restaurant closes at midnight, see [0033]); 
filtering the proximity zone device location data to only include device location data that matches one or more second characteristics (Accordingly, the crowdcasting program 122 identifies and removes these user data from the data used in predicting the crowdedness of the first-floor restaurant during open business hours, see [0033]); 
normalizing the filtered AOI device location data by computing a ratio of the filtered AOI device location data and the zone device location data to generate an AOI user estimate (the crowdcasting program 122 normalizes the user data to reflect that predictions of beach goers are inflated due to a 
However, Pinel does not teach transmitting the AOI user estimate to a client device of a requestor to cause the AOI user estimate for display in a graphical user interface (GUI) on a screen associated with the client device of the requestor.
In an analogous art, Scellato teaches transmitting the AOI user estimate to a client device of a requestor (That is, after the location management system 140 determines geofence boundary data encompassing a specific point of interest, the location management system 140 transmits the geofence data to the user device 110, see [0062]) to cause the AOI user estimate for display in a graphical user interface (GUI) on a screen associated with the client device of the requestor (In certain example embodiments, the location application 112 may present point-of-interest details on the display of the user device 110, such as on a map or in e-mail, see [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the area of interest of Pinel with the point of interest of Scellato to provide a method and a system to determine the location of user device at a point of interest in an energy efficient manner as suggested, see Scellato [0001].

Regarding claim 2, Pinel as modified by Scellato teaches the method of claim 1, wherein the selection of the AOI is indicated using a closed polygonal boundary (the crowdcasting program 122 may implement image recognition technology on satellite imagery to define a polygon around a larger point of interest, such as a golf course, mall, park, or beach, see Pinel [0027]), the closed polygonal boundary specified using geographic coordinates (For example, the crowdcasting program 122 may identify locations to geofence by referencing GPS coordinates or a street address of a place of interest, then 

Regarding claim 3, Pinel as modified by Scellato teaches the method of claim 1, wherein filtering the AOI device location data further comprises: filtering the AOI device location data to only include device location data of devices that are at the AOI during a specific time period (For example, the crowdcasting program 122 may filter corresponding user data if the computing device 110 remains at the place of interest for X percent of regular business hours, in perpetuity (X=100), is present for an eight-hour shift, or is consistently present on the same days/times/weeks, see Pinel [0032]).

Regarding claim 4, Pinel as modified by Scellato teaches the method of claim 1, wherein filtering the AOI device location data further comprises: filtering the AOI device location data to only include device location data of devices that are at the AOI for a range of dwell times (For example, the crowdcasting program 122 may filter corresponding user data if the computing device 110 remains at the place of interest for X percent of regular business hours, in perpetuity (X=100), is present for an eight-hour shift, or is consistently present on the same days/times/weeks, see Pinel [0032]).

Regarding claim 5, Pinel as modified by Scellato teaches the method of claim 1, Scellato further teaches wherein the determining the proximity zone comprises: selecting a region having a center matching that of the AOI, the region having each dimension exceeding 100 kilometers (For example, the location management system 140 may determine that the near or nearby points of interest are those that are within a 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 25, 30, 35, 40, 50, 70, 80, 100, or more kilometer radius of the user device 110, see Scellato [0056]).


Regarding claim 9, Pinel as modified by Scellato teaches the method of claim 1, further comprising: determining a relative difference between the AOI user estimate and a AOI user estimate of one or more alternate AOIs that share a same category type as the AOI (the crowdcasting program 122 may further cross-reference the identified point of interest with a map or other reference to modify or confirm the defined geofence, for example to confirm the identity/location of a place of interest, to determine how many places of interest may occupy a single building/plaza, to determine whether an adjacent parking lot or picnic area, etc. is shared by multiple places of interest, and to determine a type of a place of interest, Pinel [0027]); and Scellato further teaches transmitting a message to the requester's client device (That is, after the location management system 140 determines geofence boundary data encompassing a specific point of interest, the location management system 140 transmits the geofence data to the user device 110, see [0062]) to cause the relative difference displayed within the GUI of the requestor's client device (the location application 112 may present point-of-interest details on the display of the user device 110, such as on a map or in e-mail, see [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the area of interest of Pinel with the point of interest of Scellato to provide a method and a system to determine the location of user device at a point of interest in an energy efficient manner as suggested, see Scellato [0001].

Regarding claim 11, Pinel teaches a system (system of Fig. 3), comprising: 

a non-transitory computer readable storage medium (computer readable storage medium 08), storing instructions (e.g. operation system 10), that when executed by the processor (for example interaction prediction program 142, are stored on one or more of the computer readable storage media 08 for execution by one or more of the processors 02 via one or more of the respective RAMs 04, see [0052]), cause the processor to perform operations comprising: 
receiving an area of interest (AOI) selection, the selection indicating a geographic area (The crowdcasting program 122 receives a place of interest and a time at which a user wishes to visit the received place of interest, see [0046]; and for instance, the crowdcasting program 122 receives the beach as a place of interest and the fourth of July as a time, see [0047]); 
accessing an AOI device location data for the AOI (the crowdcasting program 122 measures user data corresponding to 200 users within the geofence of the beach, see [0031]), the AOI device location data indicating locations of one or more devices over time received within the AOI (the crowdcasting program 122 may be configured to identify and filter data from devices that remain within the place of interest for more than a threshold percentage X of time, see [0032]); 
filtering the AOI device location data to only include device location data that match one or more first characteristics (For example, the crowdcasting program 122 may filter corresponding user data if the computing device 110 remains at the place of interest for X percent of regular business hours, in perpetuity (X=100), is present for an eight-hour shift, or is consistently present on the same days/times/weeks, see [0032]); 
determining a proximity zone for the AOI, the proximity zone being a superset of the AOI (For example, when geofences are directly adjacent or overlap, the crowdcasting program 122 may take into consideration locational business hours and attribute user data within overlapping regions to only those businesses that are open, see [0032]); 

filtering the proximity zone device location data to only include device location data that matches one or more second characteristics (Accordingly, the crowdcasting program 122 identifies and removes these user data from the data used in predicting the crowdedness of the first-floor restaurant during open business hours, see [0033]); 
normalizing the filtered AOl device location data by computing a ratio of the filtered AOI device location data and the zone device location data to generate an AOI user estimate (the crowdcasting program 122 normalizes the user data to reflect that predictions of beach goers are inflated due to a one hundred percent increase in the use of the crowdcasting client application 112, and may conclude that the number of beach goers increased by one hundred fifty percent, see [0035]).
However, Pinel does not teach transmitting the AOI user estimate to a client device of a requestor to cause the AOI user estimate for display in a graphical user interface (GUI) on a screen associated with the client device of the requestor.
In an analogous art, Scellato teaches transmitting the AOI user estimate to a client device of a requestor (That is, after the location management system 140 determines geofence boundary data encompassing a specific point of interest, the location management system 140 transmits the geofence data to the user device 110, see [0062]) to cause the AOI user estimate for display in a graphical user interface (GUI) on a screen associated with the client device of the requestor (In certain example 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the area of interest of Pinel with the point of interest of Scellato to provide a method and a system to determine the location of user device at a point of interest in an energy efficient manner as suggested, see Scellato [0001].

Regarding claim 12, Pinel as modified by Scellato teaches the system of claim 11, wherein the selection of the AOI is indicated using a closed polygonal boundary (the crowdcasting program 122 may implement image recognition technology on satellite imagery to define a polygon around a larger point of interest, such as a golf course, mall, park, or beach, see Pinel [0027]), the closed polygonal boundary specified using geographic coordinates (For example, the crowdcasting program 122 may identify locations to geofence by referencing GPS coordinates or a street address of a place of interest, then define the geofence a prescribed circumference around the GPS coordinates or street address, see Pinel [0028]);

Regarding claim 13, Pinel as modified by Scellato teaches the system of claim 11, wherein the non-transitory computer readable storage medium stores further instructions, that when executed by the processor, cause the processor to perform operations comprising: filtering the AOI device location data to only include device location data of devices that are at the AOI during a specific time period (For example, the crowdcasting program 122 may filter corresponding user data if the computing device 110 remains at the place of interest for X percent of regular business hours, in perpetuity (X=100), is present for an eight-hour shift, or is consistently present on the same days/times/weeks, see Pinel [0032]).



Regarding claim 15, Pinel as modified by Scellato teaches the system of claim 11, wherein the non-transitory computer readable storage medium stores further instructions, Scellato further teaches that when executed by the processor, cause the processor to perform operations comprising: selecting a region having a center matching that of the AOI, the region having each dimension exceeding 100 kilometers (For example, the location management system 140 may determine that the near or nearby points of interest are those that are within a 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 25, 30, 35, 40, 50, 70, 80, 100, or more kilometer radius of the user device 110, see Scellato [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the area of interest of Pinel with the point of interest of Scellato to provide a method and a system to determine the location of user device at a point of interest in an energy efficient manner as suggested, see Scellato [0001].

Regarding claim 19, Pinel as modified by Scellato teaches the system of claim 11, wherein the non-transitory computer readable storage medium stores further instructions, that when executed by the processor, cause the processor to perform operations comprising: determining a relative difference between the AOI user estimate and a AOI user estimate of one or more alternate AOIs that share a same 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the area of interest of Pinel with the point of interest of Scellato to provide a method and a system to determine the location of user device at a point of interest in an energy efficient manner as suggested, see Scellato [0001].

6.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pinel et al. (US 20200065840 A1) in view of Scellato et al. (US 20150230053 A1) and further in view of Jackson et al. (US 20160366152 A1).
Regarding claim 6, Pinel as modified by Scellato teaches the method of claim 1, wherein the determining the proximity zone comprises: determining a home location of devices of the AOI device location data (In the example embodiment, the crowdcasting program 122 determines an application penetration of an application penetration area by analyzing a distribution of downloads and/or home locations of users, see Pinel [0034]).

In an analogous art, Jackson teaches determining the proximity zone to include regions having the home locations of the devices of the AOI device location data which are within a predetermined threshold distance from the AOI (For example, a predetermined threshold area around a relatively small single-family home may be determined by identifying location coordinates at the center point of the home and then using a radius of about 10 meters from that point to calculate the predetermined threshold area, which includes that home, see [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the area of interest of Pinel and the point of interest of Scellato with the home fence of Jackson to provide a method and a system of using geolocation coordinates to verify an individual's presence at a represented location as suggested, see Jackson [0002].

Regarding claim 16, Pinel as modified by Scellato teaches the system of claim 11, wherein the non-transitory computer readable storage medium stores further instructions, that when executed by the processor, cause the processor to perform operations comprising: determining a home location of devices of the AOI device location data (In the example embodiment, the crowdcasting program 122 determines an application penetration of an application penetration area by analyzing a distribution of downloads and/or home locations of users, see Pinel [0034]).
However, Pinel and Scellato do not teach determining the proximity zone to include regions having the home locations of the devices of the AOI device location data which are within a predetermined threshold distance from the AOI.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the area of interest of Pinel and the point of interest of Scellato with the home fence of Jackson to provide a method and a system of using geolocation coordinates to verify an individual's presence at a represented location as suggested, see Jackson [0002].

Allowable Subject Matter
7.	Claims 7-8, 10, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also if the 112(b) rejection is resolve regarding claims 8 and 18.
Regarding claim 7, Pinel and Scellato alone or in combination do not teach wherein the normalizing the filtered AOI device location data comprises: computing the ratio of a number of device reported in the filtered AOI device location data and the zone device location data; and determining as the AOI user estimate a number of users in the proximity zone as indicated by demographic data modified by the computed ratio of a particular application in combination with all the recited limitations of claim 1.

Regarding claim 8, Pinel and Scellato alone or in combination do not teach determining, using historical AOI user estimates, a prediction interval for the AOI user estimates in the historical AOI user 

Regarding claim 10, Pinel and Scellato alone or in combination do not teach determining a number of re-visits of devices based on the filtered AOI device location data, a re-visit being a device in the filtered AOI device location data with a device location history that has a location that is within the AOI during more than one non-consecutive time period; and transmitting a message to the requester's client device to cause the number of re-visits to be displayed within the GUI of the requestor's client device of a particular application in combination with all the recited limitations of claim 1.
Regarding claim 17, Pinel and Scellato alone or in combination do not teach computing the ratio of a number of device reported in the filtered AOI device location data and the zone device location data; and determining as the AOI user estimate a number of users in the proximity zone as indicated by demographic data modified by the computed ratio of a particular application in combination with all the recited limitations of claim 11.
Regarding claim 18, Pinel and Scellato alone or in combination do not teach determining, using historical AOI user estimates, a prediction interval for the AOI user estimates in the historical AOI user estimates for a plurality of repeating time periods; determining a selected repeating time period in which the current time period belongs; determining whether a current AOI user estimate exceeds the prediction interval to a specified degree for the historical AOI user estimate for the selected repeating 

Regarding claim 20, Pinel and Scellato alone or in combination do not teach determining a number of re-visits of devices based on the filtered AOI device location data, a re-visit being a device in the filtered AOI device location data with a device location history that has a location that is within the AOI during more than one non-consecutive time period; and transmitting a message to the requester's client device to cause the number of re-visits to be displayed within the GUI of the requestor's client device of a particular application in combination with all the recited limitations of claim 11.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Busch (US 20080248815 A1) discloses methods and systems for processing and reporting mobile location data in order to provide targeted content, conversion tracking, and other information and services to businesses and users of mobile devices.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641